Exhibit 10.39
EXTENSION AGREEMENT
THIS EXTENSION AGREEMENT (the “Agreement”), dated as of this 31st day of March,
2009 by and between CAPTERRA FINANCIAL GROUP, INC, formerly known as ACROSS
AMERICA REAL ESTATE CORP., a Colorado corporation, having an office at 1440
Blake Street, Suite 310, Denver, Colorado 80202 (“The Company”) and BOCO
INVESTMENTS, LLC, a Colorado limited liability company, having an office at 103
West Mountain Ave., Fort Collins, Colorado 80524 (“BOCO”).
WITNESSETH:
WHEREAS, The Company has executed and delivered to BOCO a certain Promissory
Note evidencing indebtedness by the Company to BOCO, specifically: that certain
Promissory Note dated September 4, 2008 between BOCO and the Company in the
amount of $4,000,000 (hereinafter referred to as the “Note”); and
WHEREAS, the Company wishes to extend the term of this Note and BOCO agrees to
do so as indicate herein.
NOW, THEREFORE, in consideration of the premises set forth herein above, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound, the parties hereto do hereby
mutually and expressly understand and agree as follows:
7. Extension. The parties hereto agree that the following Note shall be extended
as indicated herein: that certain Promissory Note dated September 4, 2008
between BOCO and the Company in the amount of $4,000,000 is extended to the
close of business on October 30, 2009.
8. Extension Fee. In consideration of the extension of the Note to the close of
business on October 30, 2009, the Company will grant a warrant to BOCO to
purchase a total of 500,000 common shares at a price of $.25 per share until
October 30, 2012.
9. Additional Note Extension. The Note may be extended, in whole or in part, for
an additional six months, upon written notice to BOCO from the Company of the
Company’s intention to extend and written notice by the Company to BOCO of the
amount of the Note to be extended. In consideration of this additional extension
of the Note, the Company will grant an additional warrant to BOCO to purchase up
to 800,000 common shares at a price of $.25 per share for a period of three
years from the date of the extension of the Note. The exact amount of common
shares subject to the warrant will be prorated to the total percentage of the
Note to be extended.

 

 



--------------------------------------------------------------------------------



 



10. Ratification. Except as modified by this Agreement, all of the terms of the
Notes are ratified and reaffirmed and remain in full force and effect.
11. Inurement. The terms and conditions of this Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, their successors and
assigns.
12. Governing Law. The terms and conditions of this Agreement shall be governed
by the applicable laws of the State of Colorado.
IN WITNESS WHEREOF the parties hereto have each caused this Agreement to be
executed by their
respective duly authorized representatives, as of the day and year first above
written.

              THE COMPANY:
 
            CAPTERRA FINANCIAL GROUP, INC     Formerly known as     ACROSS
AMERICA REAL ESTATE CORP.,     a Colorado corporation
 
       
 
  By:   /s/
 
       
 
      Name: James W. Creamer, III
 
      Title: President
 
       
 
            BOCO:
 
            BOCO INVESTMENTS, LLC,     a Colorado limited liability company
 
       
 
  By:   /s/
 
       
 
      Name: Joseph Zimlich
 
      Title: Chief Executive Officer

 

 